Case 1:20-cv-03363-RWL Document 34 Filed 12/10/20 Page 1 of 4

ANDREW K STAULCUP PC.

380 N BROADWAY 3° FL (631) 434-1900
JERICHO, NY 11753

 

Facsimile (631) 486-5067

Hon. Robert W. Lehrburger
United States Magistrate Judge
U. S. District Court for the Southern District of New York 500 Pearl St., New York, NY 10007

Re: Cuturic v. The Jade Farm LLC, et al., Case No. 20-cv-3363 — Letter Seeking a Pre-
Motion Conference for Proposed Discovery Motion

Dear Judge Lehrburger:

We represent the Defendants in the above referenced matter. We write pursuant to Local
Rule 37.2 and your Honor’s Individual Rule II(D) to request a conference regarding the
outstanding discovery issues in this case and Defendants’ request for an order requiring Plaintiff
to produce the discovery issues identified herein and for an order increasing the amount of
interrogatories under Rule 33 a. and compel the Plaintiff to answer the interrogatories and
documents requests.

Background

Plaintiff was employed by the Defendants at the Jue Lan Club (the “Club”) in New York
City. Plaintiff proports to alleged various claims, on behalf of himself and similarly situated
individuals, under the Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”),
including claims for (1) unpaid overtime wages in violation of 29 U.S.C. § 207 and N.Y. Lab. L.
§§ 650 et seq., (2) unlawful deductions from tips in violation of 29 U.S.C. § 203(m) and N.Y.
Lab. L. § 196- d; (3) unpaid minimum wage compensation under N.Y. Lab. L. §§ 650 et seq.;
and (4) inadequate wage notices and statements pursuant to N.Y. Lab. Law § 195(1), (3). In
addition, Plaintiff proports to alleges that he was unlawfully terminated due to a disability of his
right ankle that he claims this disability restricts footwear that he can wear.

On September 30, 2020 Defendant served his initial Requests for the Production of
Documents and Interrogatories on the Plaintiffs. It must be noted that Defendant did serve more
that 25 interrogatories on the plaintiff in excess of Rule 33 (Exhibit A). Due to the injury and
disability that the plaintiff's claim to have Defendants’ are in need of pertinent information
which was discussed with the court on our conference call. On October 27, 2020, Plaintiff served
their responses to these requests (attached as Exhibit B) and their document production on
Plaintiff. On November 24, 2020, the parties met and conferred via telephone in order to resolve
the disputed discovery issues that both parties have. The parties were unable to resolve these
disputes, and Defendant now respectfully seeks an order from the Court requiring Plaintiff to
produce the discovery outlined below. It must be noted that Plaintiff has agreed to the production
of medical records to what extent that is unknown

Discovery Deficiencies

In response to Defendants’ Interrogatories, Numbered 10, 11 12,13,14,15,16 which
specifically address the injury and the claim of the purported disability claimed by the plaintiff to
Case 1:20-cv-03363-RWL Document 34 Filed 12/10/20 Page 2 of 4

have. The Plaintiff gives a general response “Plaintiff objects to this Interrogatory on the ground
that it seeks information beyond the scope of that permitted under Local Civil Rule 33.3.
Plaintiff further objects to this Interrogatory on the ground that it seeks information that is
neither relevant nor reasonably calculated to lead to the discovery of admissible evidence”

We specifically would like to draw the Courts attention to in interrogatory 13, which
states “State the Plaintiffs Disability as claimed in paragraph 43 of the complaint.” In Response
to this interrogatory Plaintiff response “Plaintiff objects to this Interrogatory on the ground that it
seeks information beyond the scope of that permitted under Local Civil Rule 33.3”

The purpose of discovery is to allow a broad search for facts, the names of witnesses, or
any other matters which may aid a party in the preparation or presentation of his case. Engl v.
Aetna Life Ins. Co. (C.C.A.2d, 1943) 139 F.(2d) 469; Mahler v. Pennsylvania R. Co. (E.D.N.Y.
1945) 8 Fed.Rules Serv. 33.351. The scope of discovery is broad but it is not without limits,
Republic of Ecuador v. Mackay, 742 F.3d 860, 866 (9th Cir. 2014) (citing Shoen v. Shoen,
5 F.3d 1289, 1292 (9th Cir. 1993)), and the Court is vested with broad discretion to
manage discovery, Dichter-Mad Family Partners, LLP v. U.S., 709 F.3d 749, 751 (9th Cir.
2013) (per curiam), cert. denied, 134 S.Ct. 117; Hunt v. Cnty. of Orange, 672 F.3d 606, 616
(9th Cir. 2012); Surfvivor Media, Inc. v. Survivor Prods., 406 F.3d 625, 635 (9th Cir. 2005);
Hallett v. Morgan, 296F.3d 732, 751 (9th Cir. 2002). “Parties may obtain discovery regarding
any nonprivileged matter that is relevant to any party’s claim or defense,” and “[rJelevant
information need not be admissible at the trial if the discovery appears reasonably calculated to
lead to the discovery of admissible evidence.” Fed. R. Civ. P. 26(b)(1). Furthermore, “[fJor
good cause, the court may order discovery of any matter relevant to the subject matter involved
in the action.”.

Fed. R. Civ. P. 26(b)(1) describes the scope of, and limitations on, discovery in civil litigation:

In General. Parties may obtain discovery regarding any matter, not privileged, that is relevant to
the claim or defense of any party.... For good cause, the court may order discovery of any matter
relevant to the subject matter involved in the action. Relevant information need not be admissible
at the trial if the discovery appears reasonably calculated to lead to the discovery of admissible
evidence. All discovery is subject to the limitations imposed by Rule 26(b)(2)(i), (ii), and (iii).

“Relevance” under Rule 26 “has been construed broadly to encompass any matter that
bears on, or that reasonably could lead to other matter that could bear on any issue that is or may
be in the case.” Oppenheimer Fund, Inc., 437 U.S. 340, 351 (1978); Thomas E. Hoar, Inc. v. Sara
Lee Corp., 882 F.2d 682, 687 (2d Cir. 1989) (holding that “the broad scope of discovery
delimited by the Federal Rules of Civil Procedure is designed to achieve disclosure of all the
evidence relevant to the merits of a controversy”). This Court has held that the “right of litigants
to discover and present relevant evidence in civil litigations is given great weight in federal
courts.” Apicella v. McNeil Labs, 66 F.R.D. 78, 82 (E.D.N.Y. 1975). In Apicella, this Court
further noted that the “liberal” discovery rules tend “toward admitting as much evidence as
possible so that the facts may be more accurately determined.” Id
Case 1:20-cv-03363-RWL Document 34 Filed 12/10/20 Page 3 of 4

An interrogatory may relate to any matter that may be inquired into under Rule 26(b), and
an interrogatory is not objectionable merely because it asks for an opinion or contention
that relates to fact or the application of law to fact. Fed. R. Civ. P. 33(a)(2). Parties are
obligated to respond to interrogatories to the fullest extent possible under oath, Fed. R. Civ. P.
33(b)(3), and any objections must be stated with specificity, Fed. R. Civ. P. 33(b)(4);
Davis v. Fendler, 650 F.2d 1154, 1160 (9th Cir. 1981). The responding party shall use common
sense and reason. E.g., Collins v. Wal-Mart Stores, Inc., No. 06-2466-CM-DJW, 2008
WL 1924935, *8 (D. Kan. Apr. 30, 2008).

Rule 33 limits interrogatories to twenty-five per party, including discrete subparts, but the
Court may grant leave to serve additional interrogatories to the extent consistent with Rule
26(b)(2). The limitation is not intended “to prevent needed discovery, but to provide judicial
scrutiny before parties make potentially excessive use of this discovery device,” and “[iJn many
cases, it will be appropriate for the court to permit a larger number of interrogatories. . . .”
Advisory Committee Notes to the 1993 Amendments of Fed. R. Civ. P. 33. In our case due to the
additional claim which according to the Plaintiff's discloser thus far represents the majority of the
damages the plaintiff claims to have, the Defendants are in need of more information surrounding
his injuries.

As for Documents requested, Defendant would point the court to Documented request .21
and Plaintiff’s response.

21. “As a result to the injury of his ankle as stated in paragraph 39 of the complaint” Duly
executed HIPPA compliant authorizations for each medical provider and facility, permitting
Defendants attorneys to obtain full and complete copies of all reports, records, operative
admission and nursing/anesthesia notes photos, diagnostic images, and pathology reports, from
any treatment provider(s). All such authorizations must be HIPPA compliant and must specify
the name of this firm as defendant’ attorney to obtain the copies of the authorization.

Response: Plaintiff objects to this Request on the grounds that it is overly broad, unduly
burdensome, harassing, oppressive, and an invasion of privacy. Plaintiff further objects to this
Request on the ground that it is disproportionate to the needs of the case. Plaintiff further objects
to this Request on the grounds that it seeks documents that are neither relevant nor reasonably
calculated to lead to the discovery of admissible evidence. Plaintiff will not produce the executed
authorizations requested.

The Plaintiff is claiming a disability but clearly trying to hinder the Defense of this case, even
after the initial conference with the court concerning the issue around the medical records in this
matter.

For the foregoing reasons, we respectfully request a conference with the Court to discuss the
above issues and request that the Court issue an order permitting the Defendant to serve

additional interrogatories requiring Plaintiff to produce all of the outstanding discovery identified
herein.

Dated: Jericho, New York
Case 1:20-cv-03363-RWL Document 34 Filed 12/10/20 Page 4 of 4

December 9, 2020

gt ae

—Andrew K* Staulcup; :
Attorneys for Defendants
390 N. Broadway, Suite 300
Jericho, New York 11753
(631) 434-1900
